Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
        Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1 and 13, the present invention from the present application discloses  in which “when  executed by the computer, the plurality of instructions cause the information processing apparatus to execute first setup processing of allowing a particular port of the plurality of communication ports to be used by software used for communicating with the particular device through the communication interface, the particular port being associated with the particular device of the plurality of devices, and, wherein, when executed by the computer, before the first setup processing is executed, the plurality of instructions cause the information processing apparatus to: execute determination processing of determining whether the first setup processing is executable for the particular port or not, and when it is determined that the first setup processing is not executable for the particular port in the determination processing, execute second setup processing of setting up the particular port as the communication port for which the first setup processing is executable” which is allowable in combination with the other claimed limitations. 
The closest prior art such as Arai (US P. No. 2015/0081845) and Fujimoto (US P. No. 2020/0090015), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above, and including an updated electronic text search, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Arai (US P. No. 2015/0081845) discloses the output request includes an instruction of print output by the MFP, which is registered by conducting the in-advance pairing and linked to the communication terminal. The communication unit can obtain a request and data addressed to the MFP from the communication terminal using a near distance wireless connection, or transmitting an obtaining request to the relay unit. The communication unit transmits a request and data addressed to the information processing apparatus to the relay unit. The communication unit interprets the obtained request. If the obtained request is an output request of the obtained data, the communication unit transfers the data and the output request to the output unit
Fujimoto (US P. No. 2020/0090015) discloses the upload data obtaining unit communicates with the digital camera with a printer in a short-range wireless manner, and 
Chew et al. (US P. No. 2021/0096795) discloses the program outputs to the OS a command for setting up the HCRP BT communication driver, and outputs to the OS the piece of BT device information including the designated piece of BT identification information. Based on the command for setting up, the OS assigns a second communication port.

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jan. 24, 2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672